EXHIBIT 1
U.S. Female Associate Composition

                                   Industry
      Year       Jones Day
                                   Average
      2018          49.4%            46.5%
      2017          48.9%            46.2%
      2016          47.4%            45.8%
      2015          45.8%            45.2%
      2014          45.2%            45.0%
      2013          46.2%            45.0%
      2012          44.9%            45.1%
      2011          46.4%            45.4%
      2010          45.6%            45.6%
      2009          44.9%            45.4%
      2008          45.9%            45.7%


Notes: All figures derived from data available at
Vault.com. Law Firm Diversity Database, VAULT
& MCCA (last visited Jan. 10, 2019),
http://mcca.vault.com. Data for the composition of
Jones Day's associate pool varies slightly in some
years from Jones Day's internal data, but is within
a quarter of a percentage point.
